Citation Nr: 0336597	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a right eye disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from October 1972 to 
August 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a right eye disorder 


FINDINGS OF FACT

1.  A chronic acquired eye disorder was not documented during 
service or until many years after separation from service.  

2.  The veteran's postservice right eye disorders include 
iritis, uveitis and glaucoma due to Reiter's syndrome; 
service connection for Reiter's syndrome was denied by the 
Board in March 1997.  

3.  Evidence received since the Board's denial of service 
connection for Reiter's syndrome is cumulative and redundant 
and is not so significant that it must be considered in order 
for the Board to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2003).  

2.  Evidence received since the prior final disallowance of 
service connection for Reiter's syndrome is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

The Veterans Claims Assistance Act of 2000 (the VCAA) 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is clearly applicable in the present 
case since the veteran's claim was received after the 
November 9, 2000, effective date of the new law.  See Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statements of the case set forth the 
applicable law and regulations and explained why the RO 
denied the veteran's claim.  In addition, in November 2001 
the RO sent the veteran a letter to provide information 
required by the new law.  The letter discussed the 
evidentiary requirements for establishing entitlement to 
service connection.  The letter made it clear that the 
veteran was free to submit evidence on his own but that VA 
would obtain it for him if he identified the provider(s) and 
signed release forms, which were enclosed.  He was advised of 
the evidence already of record and the evidence that had been 
requested.  The reopened claims process was explained.  In 
the aggregate, the statement of the case and the RO letter 
put the veteran substantially on notice of the requirements 
of the law, the evidence needed to support his claim, and the 
information he must supply to permit VA assistance in 
developing the claim.  

The Board would note that the November 2001 letter was not 
legally sufficient under the statutory requirements then in 
effect since it specified a 60-day reply period and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, revisions to 38 U.S.C.A. § 5103 
contained in the recently-enacted Veterans Benefits Act of 
2003, which was made effective retroactively to November 9, 
2000, the effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  Veterans Benefits Act 
of 2003, P.L. 108--183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b).  The Board may 
therefore proceed to issue a decision in this appeal.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All referenced 
treatment records have been obtained.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
claims.  The veteran has not undergone a VA examination in 
connection with the present claim.  However, VA is not 
required to obtain an examination or medical opinion where, 
as in this case, there is no evidence that the claimed 
condition may be associated with service.  38 C.F.R. 
§ 3.159(c)(4) (2003).  With respect to the component of this 
claim involving the question of whether new and material 
evidence to reopen a previously denied claim has been 
submitted, the regulations implementing the VCAA limit the 
duty to assist a claimant seeking to reopen a claim to 
procurement of Government records, including VA records, 
service department records, and records from other federal 
agencies.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. 3.156(c)(1)(2)(3)).  All such records 
have been obtained.  There is no indication that there are 
other Government records that remain to be procured.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 2002).  
If the disability was not chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Refractive errors of the eyes are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2003).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 2002); See also Hodge v. West, 155 F 
3d. 1356 (1998).  The applicable definition of new and 
material evidence is found in 38 C.F.R. § 3.156(a) (2003), 
which provides that New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.



Analysis 

In statements received following the veteran's March 2001 
claim for service connection for a right eye disorder, the 
veteran expressed the belief that his eye disability is 
related to Reiter's syndrome.  Service connection for 
Reiter's syndrome was denied by the Board of Veterans' 
Appeals in March 1997.  The decision cited vision problems as 
an element of Reiter's syndrome.  

The Board's denial of service connection for Reiter's 
syndrome is final with respect to the evidence then of 
record.  Although iritis and uveitis were not specifically 
mentioned therein, the decision clearly encompassed all 
manifestations of the disorder.  Therefore, to the extent 
that the present claim is for service connection for a right 
eye disorder related to Reiter's syndrome, it is subject to 
the new and material evidence requirement.  The question of 
whether a previously denied claim for service connection has 
been reopened by new and material evidence is a 
jurisdictional matter that must be addressed before the 
merits of the claim may be considered, regardless of the 
action of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The evidence of record includes service medical records which 
show that no eye disorder was complained of or clinically 
reported during service.  

Postservice medical records show that the veteran underwent a 
VA examination in April 1979 and that no eye abnormality was 
reported.  At a VA ophthalmology examination in June 1989, 
myopia in both eyes was reported.  

Records received from the Jackson Eye Center and several 
private physicians dated since 1985 are of record.  In 
January 1985 the veteran was treated for a right corneal 
abrasion.  Beginning in February 1986 the veteran received 
extensive treatment for iritis and uveitis of the right eye 
associated with Reiter's syndrome.  At a VA examination in 
February 1994 the veteran reported that he had had three 
episodes of iritis in the right eye.  

Evidence received in connection with the March 2001 claim 
includes records from TLC Eye Care dated from 1986 to 1999.  
Diagnoses reported in June 1999 included rubeosis, glaucoma 
of the right eye, and bullous keratosis of the right eye.  
Also received were statements dated in April and May 2002 
from prospective employers who declined to hire the veteran 
because of his vision problems.  

VA outpatient treatment records covering the period from 
February 1993 to April 2002 were also received.  The records 
show treatment for iritis and uveitis.  In December 2001 it 
was reported that the veteran had glaucoma secondary to 
Reiter's syndrome.  Cataracts are also documented.  

Although the March 1997 Board decision denied service 
connection on the basis that no new and material evidence to 
reopen the claim had been received since the most recent of 
several previously denied claims, the basis for the original 
RO denial of service connection for that disorder in 1979 was 
that Reiter's syndrome preexisted service and was not 
aggravated in service.  The evidence received in connection 
with the current claim relates exclusively to the presence of 
eye disorders during the period since 1993.  Nothing therein 
bears on the question of whether eye pathology due to 
Reiter's syndrome was manifest during service or whether the 
underlying Reiter's syndrome increased in severity during 
service.  Such evidence is not new and material for the 
purpose of reopening the claim.  

The evidence shows that the current eye pathology due to 
Reiter's syndrome consists of iritis, uveitis and glaucoma.  
Since the claim for service connection for Reiter's syndrome 
has not been reopened, there is no basis for consideration of 
the merits claim for service connection as to these disorders 
on the basis for direct service incurrence.  

The current eye pathology which is not shown to be related to 
Reiter's syndrome consists of myopia, rubeosis and cataracts.  
The granting of service connection for refractive errors, 
including myopia, is precluded by regulation.  There is no 
competent evidence to show that rubeosis or cataracts were 
manifest until many years after service or are related to 
service.  

A preponderance of the evidence of record in this case is 
therefore against a finding that any of the non Reiter's 
syndrome-related right eye disorders was incurred in or is 
related to service.  Accordingly, the benefit of the doubt 
rule does not apply and the claim must be denied.  


ORDER

Service connection for a right eye disorder is denied.  



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



